DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends indirectly form claim 9 which requires a “steel” composition and further limits the article to by requiring the presence of “iron and unavoidable impurities”.  Given that the composition of claim 9 is steel it must contain iron and therefore an additional requirement for iron is not found to further limit the parent claim. Further the use of the transitional phrase ‘comprising’ opens the claim to additional elements not directly presented.  The requirement in claim 19 for unavoidable impurities does restrict the composition to elements beyond what is allowed in the parent claims.  Applicant may cancel the claim(s), amend the claim(s) to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP 2013136820A, herein referring to the English language translation dated 1/15/2022 obtained from the EPO, 8 pages).
	Kubo disclose a wear resistant steel which provides improved reliability and life of blade members such as band saws (top of pages 1 and 3), the steel undergoing a heat treatment (page 6 paragraph 5).  A band saw blade formed of the steel of Kubo would be at least conform to the requirements of a monolithic band saw blade.  While Kubo do not appear to disclose the exact proportions claimed, the proportions disclosed overlap those values claimed by applicants (page 2 paragraph 5, as well as, page 3, paragraph 3 - page 4, paragraph 3).  One of ordinary skill in the art at the time of the invention would have found it obvious to select form the proportions disclosed by Kubo including those proportions which satisfy the presently claimed compositional requirements. (MPEP 2144.05 I).




Element
Claim 5
Claim 6
Claim 7
Claim 8
Kubo
Mn
0.50-0.75
0.49
0.76
0.66
0.10-1.5
Ni
0.4-0.8
1.21
0.45
0.78
2.00 or less
Si
0.1-0.4
0.76
0.18
0.31
0.05-1.00
C
0.48-0.53
0.18
0.49
0.51
0.30-090
Cr
1.10-1.40
0.45
1.21
1.38
1.50 or less
Mo
0.25-0.40
0.36
0.31
0.29
0.50 or less
Nb
0.10-0.15
0.12
0.11
0.15
0.10-0.70
S
0.20 or less
0.008
0.005
0.005
0.001-0.020
P
0.20 or less
0.10
0.011
0.010
0-0.003
Balance
Fe and unavoidable
impurities
Fe and unavoidable
impurities
Fe and unavoidable
impurities
Fe and unavoidable
impurities
Fe and Unavoidable impurities


* proportions in weight %

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/Adam Krupicka/Primary Examiner, Art Unit 1784